                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


  CHRISTIAN J. MCNIFF,

                        Plaintiff,
                                                            Civil No. l:18-cv-1411

                         V.
                                                            Hon. Liam O'Grady
  ANDREW M.SAUL,Commissioner of
  Social Security,

                        Defendant.



                                            ORDER


       This matter comes before the Court on the Report and Recommendation of United States

Magistrate Judge John F. Anderson (Dkt. 19), Plaintiff Christian McNiffs Objections thereto

(Dkt. 20), and Defendant's Opposition to Plaintiffs Objections(Dkt. 22). The Court has

reviewed de novo those portions of the Report and Recommendation to which objection has been

made. See 28 U.S.C. § 636(b)(1)(C). Having reviewed the record, the Court finds no error in

Judge Anderson's Report and Recommendation, which the Court hereby APPROVES AND

ADOPTS IN FULL.

       Plaintiff objects that Judge Anderson erred in finding that the Administrative Law Judge

C'ALJ") properly explained the connection between the medical evidence considered and the

accommodation, or lack thereof, for Plaintiffs moderate limitations in concentration,

persistence, and pace in the residual functional capacity as required by Mascio v. Colvin, 780

F.3d 632,638 (4th Cir. 2015). The Court disagrees.

       The ALJ determined that Plaintiff"has the residual functional capacity to ... carry[] out

simple to moderately complex tasks in 2-hour increments with 10- or 15-minute breaks in-

between." AR 28. In making this finding, the ALJ recognized that Plaintiff reported having
